DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 2/27/2020 has been entered.
Claim Objections
3.	Claims 1 and 2 are objected to because of the following informalities: claim 1, the claimed languages “they are” lead to issues with antecedent basis and clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with informalities, too numerous to mention specifically and failing to conform with U.S. Patent Office practice. The following noted informalities are merely exemplary thereof. The claims should be revised to conform to U. S. Patent Office practice.  Applicant is advised to completely review the claims for errors as the following is not intended to cover all errors.
I- Claim 1, line 7, the claimed language “according to i.” is unclear; “the production” line 26, lacks antecedent basis; “the closed state” line 29, lacks antecedent basis.
II- Claim 1, line 23, “adjacent chambers” is positively recited for a second time. This renders the claims confusing as it raises issues of double inclusion.
III- Claim 2, lines 4-19, the claimed limitations “am upper section, a directional control valve, a central section, static mixing elements, a piston, cutting devices, a common partition wall, a lower section and adjacent chambers” are positively recited for a second time. This renders the claims confusing as it raises issues of double inclusion.
IV- Claim 11, line 2, “the large-area outer wall” lacks antecedent basis.
Allowable Subject Matter
6.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various metering and mixing devices similar to applicants’ metering and mixing devices, as claimed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754